           Case 1:18-vv-01574-UNJ Document 49 Filed 08/12/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1574V
                                         UNPUBLISHED


    GEORGIE FLETCHER,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: July 10, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On October 10, 2018, Georgie Fletcher filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she developed Guillain-Barre Syndrome (“GBS”)
as a result of a November 3, 2015 influenza (“flu”) vaccine. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On March 2, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On July 10, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $343,209.26
($137,500.00 for pain and suffering and $205,709.26 for past and future lost wages)
and funds to satisfy the New York City Department of Social Services lien in the amount
of $9,042.20. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-01574-UNJ Document 49 Filed 08/12/20 Page 2 of 5



agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

     •   Funds to satisfy the New York City Department of Social Services lien in
         the amount of $9,042.20, which represents full satisfaction of any right of
         subrogation, assignment, claim, lien, or cause of action the New York City
         Department of Social Services may have against any individual as a result
         of any Medicaid payments that the New York City Department of Social
         Services has made to or on behalf of Petitioner from the date of her
         eligibility for benefits through the date of judgment in this case as a result
         of her vaccine-related injury suffered on or about November 3, 2015, under
         Title XIX of the Social Security Act. Reimbursement of the New York City
         Department of Social Services lien shall be made through a lump sum
         payment of $9,042.20, representing compensation for satisfaction of the
         New York City Department of Social Services, payable jointly to Petitioner
         and

                         NYC Department of Social Services
                         ATTN: Michelle Cordner
                         Division of Liens and Recovery
                         375 Pearl Street
                         New York, NY 10038

      Petitioner agrees to endorse this payment to the New York City Department
of Social Services.

     •   A lump sum payment of $343,209.26 ($137,500.00 for pain and suffering
         and $205,709.26 for past and future lost wages) in the form of a check
         payable to Petitioner.

      This represents compensation for all damages that would be available under
§ 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:18-vv-01574-UNJ Document 49 Filed 08/12/20 Page 3 of 5




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
GEORGIE FLETCHER,                    )
                                     )
            Petitioner,              )
                                     )  No. 18-1574V
      v.                             )  Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Procedural History

       On March 2, 2020, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on March 2, 2020, the Chief Special

Master issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for Guillain-Barré Syndrome as a result of the influenza vaccine she received on

November 3, 2015.

II.    Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum as described below, and request that the Chief

Special Master's decision and the Court's judgment award the following:

       A.      Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy the New York City

Department of Social Services lien in the amount of $9,042.20, which represents full satisfaction



                                                1
            Case 1:18-vv-01574-UNJ Document 49 Filed 08/12/20 Page 4 of 5




of any right of subrogation, assignment, claim, lien, or cause of action the New York City

Department of Social Services may have against any individual as a result of any Medicaid

payments that the New York City Department of Social Services has made to or on behalf of

petitioner from the date of her eligibility for benefits through the date of judgment in this case as

a result of her vaccine-related injury suffered on or about November 3, 2015, under Title XIX of

the Social Security Act. Reimbursement of the New York City Department of Social Services

lien shall be made through a lump sum payment of $9,042.20, representing compensation for

satisfaction of the New York City Department of Social Services, payable jointly to petitioner

and

                                NYC Department of Social Services
                                  Attention: Michelle Cordner
                                 Division of Liens and Recovery
                                        375 Pearl Street
                                     New York, NY 10038

Petitioner agrees to endorse this payment to the New York City Department of Social Services.

       B.       Pain and Suffering and Out-of-Pocket Expenses

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$343,209.26 ($137,500.00 for pain and suffering and $205,709.26 for past and future lost

wages).

       This represents all elements of compensation to which petitioner would be entitled under

42 U.S.C.     § 300aa-15(a). 1 Petitioner agrees. Petitioner is a competent adult. Evidence of

guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                  2
  Case 1:18-vv-01574-UNJ Document 49 Filed 08/12/20 Page 5 of 5




                                    Respectfully submitted,

                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General

                                    C. SALVATORE D’ALESSIO
                                    Acting Director
                                    Torts Branch, Civil Division

                                    CATHARINE E. REEVES
                                    Deputy Director
                                    Torts Branch, Civil Division

                                    ALEXIS B. BABCOCK
                                    Assistant Director
                                    Torts Branch, Civil Division

                                    /s/Christine M. Becer
                                    CHRISTINE M. BECER
                                    Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146
                                    Benjamin Franklin Station
                                    Washington, D.C. 20044-0146
                                    Tel: (202) 616-3665


Dated: July 10, 2020




                                3
